Appeal unanimously dismissed as to defendant Sauerhafer and otherwise judgment affirmed, without costs, Simons, J., not participating. Memorandum: Upon oral argument appellant consented to dismiss the appeal herein as to defendant Harvey E. Sauerhafer, now deceased. We affirm as to the remaining defendant, Frank Reile, for the reasons stated in the decision of Trial Term (Lynch, J.). (Appeal from judgment of Oneida Supreme Court — compel conveyance of real property.) Present — Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ.